Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s Amendment, filed January 18, 2022, has been fully considered and entered.  Accordingly, Claims 1-14 are pending in this application.  Claim 9 has been cancelled.  Claims 1-8 and 10-14 have been amended.  Claims 1, 8, and 10 are Independent Claims.
In light of Applicant’s Amendment, the rejection of Claim 9 for being a substantial duplicate of Claim 8 has been withdrawn.
In light of Applicant’s Amendment, the rejection of Claim 10 for embodying transitory propagating signals has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1, 8, and 10, the claims are directed to a method, a system, and a computer readable storage medium directed to “determining a central vertex in a social network” comprising the following method steps:
determining, by an electronic device, a plurality of first vertices with a target attribute in a social network;
determining, by the electronic device, a plurality of sub-social sets based on the plurality of first vertices with the target attribute, wherein each sub-social set comprises one first vertex among the plurality of first vertices and at least one second vertex associated with the one first vertex and having the target attribute;
determining, by the electronic device, a connected branch set corresponding to the each sub-social set, wherein the connected branch set corresponding to the each sub-social set is a set of connected branches in a graph formed by vertices associated with the each sub-social set and lacking the target attribute;
obtaining, by the electronic device, centrality of the first vertex comprised in the each sub-social set according to the each sub-social set and the connected branch set corresponding to the each sub-social set; and
selecting, by the electronic device, from the plurality of first vertices, a first vertex with centrality satisfying a preset centrality requirement as the center vertex. 
With the exception of “an electronic device, “at least one processor” and “a memory, which is configured to store at least one program”, there is nothing in the claims that preclude the method steps from being performed as an abstract mental process.
This judicial exception is not integrated into a practical application because the additional elements, such as “at least one processor” and “a memory, which is configured to store at least one program”, amount to nothing more than performing the abstract mental process on a generic computer.  There is no suggestion that the results of method steps are used by the computer to perform any task, nor do the method steps improve the performance of the computer in any way.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform both the method steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding dependent Claims 2-7 and 11-14, the dependent claims describe how the method steps of Claim 1 are to be performed.  Accordingly, they are directed to the same abstract idea as Claims 1, 8, and 10 above.
Allowable Subject Matter
Claims 1-8 and 10-14 would be allowable if rewritten or amended to overcome the rejection under 35 USC 101 set forth in this Office action.
Response to Arguments
Applicant’s Arguments with respect to 35 U.S.C. 101 have been fully considered, but they are not persuasive.
Applicant argues on page 12 of Applicant’s Remarks that Claims 1-8 and 10-14 are not directed to an abstract idea.  The Examiner respectfully disagrees.
Applicant argues the claim language improves the operation of a computer system.  However, there is no suggestion in the claim language that the purpose of the invention is to improve the function of a computer system.  In addition, the method steps do nothing with the selected first vertex satisfying the preset centrality requirement as a center vertex.  Accordingly, it is the position of the Examiner that Claims 1-8 and 10-14 are directed to an abstract idea without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Shah (“Rumors in a Network, Who’s the Culprit?”, Shah and Zaman, November 3, 2010), which concerns determining the source vertex of a rumor in a social network by evaluating vertex centrality.
Feinberg (PG Pub. No. 2014/0280224 A1), which concerns recommending relationships within a graph database.
Stewart (PG Pub. No. 2012/0124099 A1), which concerns an expert system for pool selection.
Eckardt, III (PG Pub. No. 2010/0106752 A1), which concerns selecting, analyzing, and visualizing related database records as a network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161